               IN THE UNITED STATES MAGISTRATE COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,                  PO-18-05061-BLG-TJC
                                            Violation No. 6610139
            Plaintiff,                      Location Code: M17

      vs.                                   ORDER TO AUTHORIZE
                                            PAYMENT PLAN
 LARKIN T. CHANDLER,

            Defendant.

      Upon the unopposed motion of the United States (Doc. 3) and for good

cause shown,

      IT IS HEREBY ORDERED that the defendant shall pay the total

collateral forfeiture amount of $80.00 for Violation Notice 6610139 in two

installments consisting of $50.00 on the first day of December 2018 and one

installment of $30.00 on the first day of January 2019.

       DATED this 2nd day of October, 2018.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
